Citation Nr: 0210317	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  90-50 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for anxiety reaction, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel







INTRODUCTION

The appellant served on active duty from February 1968 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The anxiety reaction is productive of no more than mild 
impairment in social and occupational functioning.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
anxiety reaction have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4,  Diagnostic Code 9400 (1996) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to assist the appellant in the development 
of facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107), which applies to 
all pending claims for VA benefits, and which provides that 
the VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by the VA.  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA.

In this regard, the VA has a duty to notify a claimant and 
his or her representative of any information and evidence 
necessary to substantiate and complete a claim for VA 
benefits.  Additionally, the VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA states that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

A review of the record discloses the RO has advised the 
appellant with respect to the evidence necessary to 
substantiate his claim for benefits.  The Board finds that 
the discussion as contained in the rating decision, statement 
of the case, and supplemental statement of the case, in 
addition to correspondence to the appellant, have provided 
him with sufficient information regarding the applicable 
regulations and evidence necessary to substantiate his claim.  
The Board concludes that the such documents are essentially 
in compliance with the VA's revised notice requirements.  The 
Board finds that VA does not have any further outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  In support of the appellant's 
claim, post-service clinical records have been associated 
with the claims file.  Further, the Board remanded this 
matter to the RO for further development of this issue in 
March 1991 and March 1998.  The appellant was also offered 
the opportunity to submit additional evidence in support of 
his claim while on remand to the RO.  Several VA examinations 
have been conducted during the appeal.  Also, the most recent 
VA examination indicated that the veteran was not receiving 
treatment for his psychiatric illness.  The Board is not 
aware of any additional evidence which is available in 
connection with the issue on appeal, and concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the appellant's claim.

Accordingly, the Board finds that VA's efforts to notify the 
appellant and to assist him in obtaining evidence to 
substantiate his claim were thorough and consistent with the 
requirements of the newly enacted statutory and regulatory 
provisions regarding VA's duty in this regard. 

In this case, the appellant essentially contends that his 
service-connected anxiety reaction warrants a higher rating 
evaluation than currently assigned.  In its review of this 
matter, the Board has considered the lay assertions of the 
appellant.  In the context of this case, the appellant 
maintains that his service-connected disability is manifested 
by symptomatology of greater severity than currently assessed 
in the 10 percent rating evaluation.  In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
assertions regarding the severity of the appellant's symptoms 
must be viewed in conjunction with the objective medical 
evidence of record.

The record discloses that the appellant was evaluated during 
service for varied symptomatology, to include chest 
discomfort uncharacteristic of cardiac pain, stress, and 
nerves.  Service medical records reflect a diagnosis of 
psychophysiologic reaction. On separation examination in 
February 1971, the appellant reported a history of various 
symptoms, to include palpation of the heart, difficulty 
sleeping, depression, and nervous trouble.  The report of 
medical examination notes the appellant was seen for 
palpation secondary to anxiety during the previous year.    

VA examination was conducted in September 1971.  The 
appellant was diagnosed with anxiety reaction. 

In October 1971 the RO granted service connection for an 
anxiety reaction.  The disorder was evaluated as 10 percent 
disabling.  This rating evaluation has remained in effect 
since that time.

In February 1990, the appellant sought an increased 
evaluation for his service-connected disability.  

The appellant underwent a VA examination in April 1990.  The 
evaluation showed that his mood and associative processes 
were normal, with no evidence of delusional or hallucinatory 
elements.  His sensorium was intact.  The examiner commented 
that the appellant had primarily physical problems and was 
perhaps under some degree of tension and complaints because 
of the physical problems.  The diagnostic impression was 
anxiety reaction.  

The record discloses the appellant was awarded disability 
benefits by the Social Security Administration in November 
1990.  The report indicates that this determination was 
predicated upon a finding that the appellant was rendered 
disabled due to congenital heart disease.  The decision 
references a primary diagnosis of heart disease and a 
secondary diagnosis of history of substance abuse.  The 
medical evidence on which the decision was based does not 
contain a diagnosis of an anxiety disorder.  A November 1990 
evaluation indicates the appellant had a personality 
disorder. 

The appellant received intermittent treatment at a VA 
facility from 1990 to 1992 primarily for physical 
disabilities.  During 1994 and 1995 the appellant received 
treatment at VA and private facilities for various disorders.   
The appellant was hospitalized at a VA facility in from June 
3, to June 10, 1996 for observation and evaluation of his 
medical problems.  The hospital summary shows that Psychiatry 
was consulted and the veteran was thought to have a 
generalized anxiety disorder.  Follow-up at the mental health 
clinic was recommended.  It was not believed that he needed 
medications.  The psychiatric consultation was conducted on 
June 6, 1996.
The consultation report indicates the appellant reported a 
history of anxiety for which he had intermittently taken 
medication since his disorder was diagnosed.  The appellant 
indicated that he was no longer taking medication for his 
psychiatric symptoms, nor was he receiving psychiatric 
treatment.  

The appellant reported feeling anxious and constantly worried 
concerning his finances and health.  He reported symptoms of 
depression, insomnia, decreased energy, difficulty 
concentrating, and a heavy feeling in his chest when feeling 
anxious. 

On examination, the appellant denied any suicidal or 
homicidal ideation or any previous suicide attempts.  The 
appellant also denied delusions or visual hallucinations.  He 
reported hearing voices inside his head, although it was 
unclear whether these reported voices were the appellant's 
own thoughts.  The appellant was evaluated with a depressed 
mood, with mildly restrictive affect.  There was no evidence 
of psychomotor retardation or agitation.  He exhibited mostly 
logical thought process, with occasional tangential thought 
processes.  The appellant demonstrated fair judgment and poor 
insight.  The diagnosis was general anxiety disorder from 
history, suspected.  The appellant was evaluated with a 
Global Assessment of Functioning (GAF) score of 60.  The 
examiner recommended follow-up evaluation through the mental 
health clinic, but indicated that maintenance on medication 
was not indicated. 

During this hospitalization a VA examination for compensation 
purposes was conducted on June 6, 1996.  The examination 
report indicates the appellant was not employed, and was in 
receipt of Social Security benefits.  The appellant was 
unable to provide the examiner with an explanation regarding 
his inability to work, but indicated that he lacked skills, 
and suffered from shortness of breath.  The report indicates 
the appellant reported a history of employment as a laborer 
and truck driver prior to 1988.  The report notes subjective 
complaints of tremors, stomach cramps, worries concerning 
finances, and feeling a "loss of air."  

The examination showed the appellant exhibited a normal mood, 
with appropriate affect.  There was no evidence of auditory 
or visual hallucination, perceptual deficits or psychosis.  
The appellant's cognitive functions of orientation, memory, 
and abstract thinking were intact.  It was the examiner's 
impression that the appellant did not exhibit any psychiatric 
illness at that time.  The examiner indicated the appellant's 
problems related to his chronic substance abuse, alcohol and 
drug use.  It was opined that the appellant was possibly 
suffering from personality disorder, antisocial, based on his 
problems with the law and substance abuse.  The hospital 
discharge diagnoses included a history of an anxiety 
disorder.  

A VA examination was conducted in August 1998.  The report of 
examination indicates the appellant stated he had not been 
psychiatrically hospitalized, that he was not presently in 
receipt of treatment, and that he was not taking medication.  
The appellant reported that he was in receipt of Social 
Security benefits since 1990. He had previously worked as a 
laborer, truck driver, and heavy equipment operator.  It was 
noted that the appellant continued to reside with his 
brother.  It was also noted that the appellant has a 
daughter, who resided with the appellant's ex-wife.  

On examination, the appellant's remote and recent memory were 
evaluated as impaired.  His immediate memory was evaluated as 
intact.  The appellant was oriented to time, place, and 
person.  He exhibited a depressed mood, and somewhat labile 
affect.  The appellant admitted to vague auditory 
hallucinations, described as voices telling him to do 
different things.  The examiner noted that the appellant was 
unable to provide any specific information relative to these 
episodes.  The appellant denied suicidal or homicidal 
ideation.  In his assessment, the examiner indicated the 
appellant failed to show evidence of anxiety on examination.  
It was noted that while there had been some obvious changes 
since the appellant was previously examined in 1996, in that 
the appellant now described auditory hallucinations, this 
finding was more consistent with a diagnostic assessment of 
alcohol hallucinations, and was suggestive of the appellant's 
continued use of alcohol.  The examiner noted the appellant 
showed impairment of memory and obvious cognitive deficits 
and poor comprehension which, he opined, further supported 
the possibility of continued alcohol and substance abuse by 
the appellant.  The diagnostic impression was chronic 
substance abuse with possible alcohol hallucinosis, no 
evidence of anxiety (Axis I), and antisocial personality 
disorder (Axis II).  The appellant was evaluated with a 
global assessment of functioning (GAF) score of 80.  The 
examiner indicated that the appellant's overall level of 
social and industrial capacity was indicative of a lower GAF 
score due to the totality of the appellant's physical 
disability as cognitive deficits shown on examination were 
attributed to suspected alcohol and substance abuse.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).  Separate diagnostic codes identify 
the various disabilities.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illness proportionate to the severity of the several grades 
of disability.  38 C.F.R. §§ 4.1, 4.10 (2001).  Therefore, 
when there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2001).

In considering the severity of a disability, the Board has 
reviewed the appellant's medical history.  38 C.F.R. §§ 4.1, 
4.2 (2001).  The rating is based on the current extent of the 
disability, consequently, the focus of the Board's inquiry 
will be on the recent evidence, which is the most probative 
source of information as to the current extent of disability.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

By regulatory amendment effective November 7, 1996, changes 
were made to the Schedule for Rating Disabilities for mental 
disorders, as codified at 38 C.F.R. 
§ 4.130 (2001).  Where the law or regulations change after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  In this 
regard, the Board notes that because the appellant's claim 
for an increased evaluation for anxiety reaction was filed 
prior to November 1996, this claim will be evaluated under 
both the old and new rating criteria.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2001).

Under the old rating criteria, the evaluation for the 
appellant's service-connected anxiety disorder is based on 
the degree of impairment of his social and industrial 
adaptability.  A 10 percent evaluation is warranted for 
generalized anxiety disorder with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent evaluation is warranted when there 
is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people; 
and when the psychoneurotic symptoms result in such reduction 
in initiative, flexibility, efficiency and reliability levels 
as to produce definite industrial impairment.  38 C.F.R. 
4.132, Diagnostic Code 9400 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite," as used in 38 C.F.R. § 4.132 to 
describe a 30 percent evaluation for certain mental 
disorders, is "qualitative" in character, whereas the other 
terms in the rating schedule for psychiatric disorders are 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would 
quantify the degree of impairment.  Hood at 303.  In a 
subsequent opinion, the General Counsel of the VA concluded 
that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large." VAOPGCPREC 
9-93 (Nov. 9, 1993); 59 Fed. Reg. 4752 (1994).  The Board is 
bound by this interpretation of the term "definite."  See 
38 U.S.C.A § 7104(c) (West 1991).

Under the revised regulations governing mental disorder, a 10 
percent evaluation is assigned for generalized anxiety 
disorder occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9400 (2001).

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders, 4th ed. 1994 (DSM-IV).  A GAF score of 61 
to 70 indicates some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  A score of 71 
to 80 indicates that, if symptoms are present at all, they 
are transient and expectable reactions to psychosocial 
stressors with no more than slight impairment in social and 
occupational functioning. See Carpenter v. Brown, 8 Vet. App. 
240, 242- 244 (1995).

To summarize, the April 1990 VA psychiatric examination 
indicated that the appellant's tension and complaints were 
due to his physical problems.  However, the examination 
itself showed no objective abnormality.  An assessment of 
generalized anxiety reaction was noted during the June 1996 
period of O & E.  However, the corresponding VA psychiatric 
consultation indicated that the diagnosis was by history and 
was suspected.  Additionally, the June 6, 1996 compensation 
examination did not confirm the presence of the anxiety 
disorder.  The examiner indicated that psychiatric illness 
was not present at that time.  Additionally, the August 1998 
VA examination showed that the appellant was not taking 
medication for his psychiatric disorder, and was not in 
receipt of psychiatric treatment.  His service-connected 
anxiety disorder was not shown to be currently manifested by 
any clinically significant symptoms.  It was the examiner's 
opinion that the impairment shown on examination was 
suggestive of sources other than his anxiety reaction, to 
include a personality disorder.  Regardless, the GAF score of 
80 is indicative of slight impairment and does not support a 
rating in excess of 10 percent.  As such, it is the judgment 
of the Board that the criteria for a rating in excess of 10 
percent under either the old or revised rating criteria have 
not been met.  

Accordingly, the Board finds that the evidence in the 
appellant's case is not approximately balanced; rather, the 
preponderance of the evidence is against his claim for an 
increased evaluation.  Thus, the reasonable doubt doctrine 
does not apply, and an increased rating for anxiety reaction 
must be denied.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

Entitlement to an increased evaluation for anxiety reaction 
is denied. 



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

